


Exhibit 10.45

 

FIRST AMENDMENT

 

THIS FIRST AMENDMENT dated as of October 27, 2008 (this “Amendment”), among
AMYLIN PHARMACEUTICALS, INC., a Delaware corporation (the “Company”), each of
the Company’s subsidiaries listed on the signature pages hereto (collectively,
together with the Company, the “Borrowers” and each a “Borrower”), the Lenders
(as defined below) party hereto, and BANK OF AMERICA, N.A., as Administrative
Agent, Collateral Agent and L/C Issuer (in such capacity, the “Administrative
Agent”) for the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers are a party to a Credit Agreement, dated as of
December 21, 2007, among the Borrowers, the lenders from time to time party
thereto (the “Lenders”), the Administrative Agent, and the other agents, lead
arranger and book manager party thereto (the “Existing Credit Agreement”).
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Existing Credit Agreement;

 

WHEREAS, the Borrowers and the Administrative Agent are parties to a Pledge and
Security Agreement, dated as of December 21, 2007 (the “Existing Security
Agreement”);  and

 

WHEREAS, the parties hereto have agreed, subject to the terms and conditions
hereof, to amend and modify the Existing Credit Agreement and the Existing
Security Agreement as provided herein;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.01.                                                          
Amendment to Section 2.07 of the Existing Credit Agreement.  Section 2.07(a) of
the Existing Credit Agreement is hereby deleted in its entirety and replaced by
the following:

 


(A) TERM LOANS.  THE BORROWERS SHALL REPAY TO THE TERM LENDERS THE AGGREGATE
PRINCIPAL AMOUNT OF ALL TERM LOANS OUTSTANDING ON EACH QUARTERLY DATE SET FORTH
BELOW IN THE RESPECTIVE AMOUNTS EQUAL TO THE PERCENTAGES OF THE TERM LOANS SET
FORTH BELOW (WHICH AMOUNTS SHALL BE REDUCED AS A RESULT OF THE APPLICATION OF
PREPAYMENTS IN ACCORDANCE WITH THE ORDER OF PRIORITY SET FORTH IN SECTION 2.05):

 

Date

 

Amount

 

March 23, 2009

 

6.25

%

June 22, 2009

 

6.25

%

September 21, 2009

 

6.25

%

December 21, 2009

 

6.25

%

March 22, 2010

 

6.25

%

June 21, 2010

 

6.25

%

September 21, 2010

 

6.25

%

December 21, 2010

 

56.25

%

 

--------------------------------------------------------------------------------


 

provided, however, that notwithstanding anything herein to the contrary, the
final principal repayment installment of the Term Loans shall be repaid on the
Maturity Date for the Term Facility and in any event shall be in an amount equal
to the aggregate principal amount of all Term Loans outstanding on such date.

 

SECTION 1.02.                                                          
Amendment to Section 6.01(c) of the Existing Credit Agreement. 
Section 6.01(c) of the Existing Credit Agreement is hereby amended by deleting
the phrase “but in any event at least 60 days after the end of each fiscal year
of the Company” and replacing it with “but in any event no later than 60 days
after the end of each fiscal year of the Company”.

 

SECTION 1.03.                                                          
Amendment to Section 6.02 of the Existing Credit Agreement.   The penultimate
paragraph of Section 6.02 of the Existing Credit Agreement is hereby amended by
(i) replacing the reference to “Section 6.02(d)” in the first sentence thereof
with a reference to “Section 6.02(c)” and (ii) replacing the reference to
“Section 6.02(b)” in the second sentence thereof with a reference to
“Section 6.02(a)”.

 

SECTION 1.04.                                                          
Amendment to Section 8.02 of the Existing Credit Agreement. Section 8.02 of the
Existing Credit Agreement is hereby deleted in its entirety and replaced by the
following:

 

8.02                           Remedies upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                  declare the commitment of each Lender to
make Loans, any obligation of Bank of America to enter into Secured Hedge
Agreements under the Permitted FX Facility and any obligation of the L/C Issuer
to make L/C Credit Extensions to be terminated, whereupon such commitments and
obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;

 

(c)                                  require that the Borrowers Cash
Collateralize the L/C Obligations (in an amount equal to the then Outstanding
Amount thereof); and

 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuer all rights and remedies available to it, the Lenders and the
L/C Issuer under the Loan Documents;

 

2

--------------------------------------------------------------------------------


 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans, any obligation of
Bank of America to enter into Secured Hedge Agreements under the Permitted FX
Facility and any obligation of the L/C Issuer to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrowers to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

 

SECTION 1.05.                                                          
Amendment to Schedule 10.02 to the Existing Credit Agreement.  Schedule 10.02 to
the Existing Credit Agreement shall be amended by adding the following website
of the Company to such Schedule:  www.amylin.com.

 

SECTION 1.06.                                                          
Amendment to Section 3.01 of the Existing Security Agreement.   The first
sentence of the last paragraph of Section 3.01 of the Existing Security
Agreement is hereby amended by deleting the reference to “clauses (i) through
(iv) above” with a reference to “clauses (i) through (iii) above”.

 

SECTION 1.07.                                                          
Amendment to Section 4.01(f) of the Existing Security Agreement.  The first
sentence of Section 4.01(f) of the Existing Security Agreement is hereby amended
by deleting the clause at the end of such sentence that begins
“provided, however” and replacing it with the following clause:

 

; provided, however, that any Grantor shall not be required to deliver an
Account Control Agreement in respect of any Deposit Account that consists solely
of Excluded Collateral or is exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of the Grantors’
employees.

 

SECTION 1.08.                                                          
Representations and Warranties.  Each Borrower hereby represents and warrants to
the Administrative Agent and the Lenders, as follows:

 

(a)                                  The representations and warranties of such
Borrower contained in Article V of the Existing Credit Agreement, as amended
hereby (the “Amended Credit Agreement”), or any other Loan Document (except for
any Secured Hedge Agreements or Secured Cash Management Agreements) or which are
contained in any document furnished at any time under or in connection therewith
are true and correct in all material respects on and as of the date hereof and
on and as of the Amendment Effective Date with the same effect as if made on and
as of the date hereof or the Amendment Effective Date, as the case may be,
except to the extent such representations and warranties specifically refer to
an earlier date, in which case they are true and correct in all material
respects as of such earlier date, and except that the representations and
warranties contained in Sections 5.05(a) and (b) of the Existing Credit
Agreement shall be deemed

 

3

--------------------------------------------------------------------------------


 

to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b) thereof, respectively.

 

(b)                                 After giving effect to this Amendment, each
Loan Party is in compliance with all the terms and conditions of the Amended
Credit Agreement and the other Loan Documents on its part to be observed or
performed and no Default or Event of Default has occurred or is continuing under
the Amended Credit Agreement.

 

(c)                                  The execution, delivery and performance by
such Borrower of this Amendment have been duly authorized by such Borrower.

 

(d)                                 Each of this Amendment and the Amended
Credit Agreement constitutes the legal, valid and binding obligation of such
Borrower, enforceable against such Borrower in accordance with its terms.

 

(e)                                  The execution, delivery, performance and
compliance with the terms and provisions by such Borrower of this Amendment and
the consummation of the transactions contemplated herein, do not and will not:
(i) contravene the terms of any of such Borrower’s Organization Documents;
(ii) conflict with or result in any breach or contravention of, or (except for
the Liens created under the Loan Documents) the creation of any Lien under,
(A) any material Contractual Obligation to which such Borrower is a party
affecting such Borrower or the properties of such Borrower or its Subsidiaries
or (B) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Borrower or its property is subject or
(C) violate any Law.

 

SECTION 1.09.                                                          
Effectiveness.  This Amendment shall become effective only upon satisfaction of
the following conditions precedent (the first date upon which each such
condition has been satisfied being herein called the “Amendment Effective
Date”):

 

(a)                                  The Administrative Agent shall have
received duly executed counterparts of this Amendment which, when taken
together, bear the authorized signatures of the Borrower, the Administrative
Agent and the Required Lenders.

 

(b)                                 The Administrative Agent on behalf of the
Lenders shall have received such other documents, instruments and certificates
as they shall reasonably request and such other documents, instruments and
certificates shall be satisfactory in form and substance to the Lenders and
their counsel.  All corporate and other proceedings taken or to be taken in
connection with this Amendment and all documents incidental thereto, whether or
not referred to herein, shall be satisfactory in form and substance to the
Lenders and their counsel.

 

SECTION 1.10.                                                          
APPLICABLE LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 1.11.                                                           Costs
and Expenses.  The Borrowers promptly shall pay all costs and expenses of the
Administrative Agent in connection with the preparation, execution and

 

4

--------------------------------------------------------------------------------


 

delivery of this Amendment and the other instruments and documents to be
delivered hereunder (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent) in accordance with the terms
of Section 10.04(a) of the Amended Credit Agreement.

 

SECTION 1.12.                                                           Loan
Document; Counterparts.  This Amendment is and from and after the Amendment
Effective Date shall be deemed to be a “Loan Document” under the Amended Credit
Agreement. This Amendment may be executed in any number of counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one agreement. Delivery by facsimile by any of the parties hereto
of an executed counterpart of this Amendment shall be as effective as an
original executed counterpart hereof and shall be deemed a representation that
an original executed counterpart hereof will be delivered, but the failure to
deliver a manually executed counterpart shall not affect the validity,
enforceability or binding effect of this Amendment.

 

SECTION 1.13.                                                           Existing
Credit Agreement and Existing Security Agreement.  Except as expressly set forth
herein, the amendment provided herein shall not, by implication or otherwise,
limit, constitute a waiver of, or otherwise affect the rights and remedies of
the Lenders or the Administrative Agent under the Existing Credit Agreement, the
Existing Security Agreement or any other Loan Document, nor shall it constitute
a waiver of any Default or Event of Default, nor shall it alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement, the Existing Security
Agreement or any other Loan Document.  The amendment provided herein shall apply
and be effective only with respect to the provisions of the Existing Credit
Agreement and the Existing Security Agreement specifically referred to by such
amendment.  Except to the extent a provision in the Existing Credit Agreement or
the Existing Security Agreement is expressly amended herein, the Existing Credit
Agreement and the Existing Security Agreement shall continue in full force and
effect in accordance with the provisions thereof.

 

[Signature pages follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date first above
written.

 

 

 

AMYLIN PHARMACEUTICALS, INC., as a Borrower

 

 

 

 

By:

 

/s/ Mark Foletta

 

Name:

     Mark Foletta

 

Title:

 

     Senior Vice President, Finance and Chief

 

 

 

     Financial Officer

 

 

 

 

 

 

AMYLIN OHIO LLC, as a Borrower

 

 

 

 

 

By:

Amylin Pharmaceuticals, Inc.,

 

 

 

its Sole Manager

 

 

 

 

 

 

 

 

By:

 

/s/ Mark Foletta

 

Name:

     Mark Foletta

 

Title:

 

     Senior Vice President, Finance and Chief

 

 

 

     Financial Officer

 

 

 

 

 

 

AMYLIN INVESTMENTS LLC, as a Borrower

 

 

 

 

 

By:

Amylin Pharmaceuticals, Inc.,

 

 

 

its Sole Manager

 

 

 

 

 

 

 

 

By:

 

/s/ Mark Foletta

 

Name:

     Mark Foletta

 

Title:

 

     Senior Vice President, Finance and Chief

 

 

 

     Financial Officer

 

First Amendment to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

By:

 

/s/ Brenda H. Little

 

Name:

     Brenda H. Little

 

Title:

 

     Vice President

 

First Amendment to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A., as a Revolving Credit Lender, L/C Issuer and Hedge Bank
under the Permitted F/X Facility

 

 

 

 

By:

 

/s/ Karin S. Barnes

 

Name:

     Karin S. Barnes

 

Title:

 

     Senior Vice President

 

First Amendment to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANC OF AMERICA LEASING & CAPITAL, LLC, as a Term Lender

 

 

 

 

By:

 

/s/ Lori J. Noberini

 

Name:

     Lori J. Noberini

 

Title:

 

     Vice President

 

First Amendment to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

SILICON VALLEY BANK, as a Term Lender

 

 

 

 

By:

/s/ Sarah Larson

 

Name:   Sarah Larson

 

Title:     Relationship Manager

 

First Amendment to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BMO CAPITAL MARKETS FINANCING, INC., as a Term Lender

 

 

 

 

By:

 /s/ Andrew Pluta

 

Name:

 Andrew Pluta

 

Title:

 

 Vice President, Healthcare

 

First Amendment to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

FIRST BANK, as a Term Lender

 

 

 

 

By:

 

/s/ Gilmore Hector

 

Name:

     Gilmore Hector

 

Title:

 

     Vice President

 

First Amendment to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

AIB DEBT MANAGEMENT, LIMITED, as a Term Lender

 

 

 

 

By:

 

/s/ Mia Bolin

 

Name:

     Mia Bolin

 

Title:

 

Assistant Vice President, Investment Advisor to AIB Debt Management, Limited

 

 

 

AIB DEBT MANAGEMENT, LIMITED, as a Term Lender

 

 

 

 

By:

 

/s/ Eanna P. Mulkere

 

Name:

     Eanna P. Mulkere

 

Title:

 

Assistant Vice President, Investment Advisor to AIB Debt Management, Limited

 

First Amendment to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------
